DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.

	Allowable Subject Matter
In view of further search, further in view of Applicant’s remarks and arguments filed on 08/22/2022, pages 5-7, Claims 1, 8-12, and 19-22 are allowed. 
Claims 1, 8-12, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8-12, and 19-22 are allowed because the closes prior art of record US 20210127297 to Wang et al disclose relates to a pre-5th-Generation (5G) or 5G communication system to be provided for supporting higher data rates beyond 4th-Generation (4G) communication system such as long term evolution (LTE). The method for operating a primary base station in a wireless communication system is provided; US 20210105837 to Lee et al disclose to globally unique temporary identity (GUTI) reallocation for cellular-Internet of thing (CIoT) are provided. A user equipment (UE) receives, from a network, a paging associated with a mobile-terminated early data transmission (MT-EDT). The UE transmits, by the UE to the network, a data request in response to the paging; US 20200288384 to Li et al disclose a master base station generates joint network slice information according to network slice information of the master base station and network slice information of a secondary base station, and sends the joint network slice information to a core network element; and US 20200113013 to Kim et al disclose wherein a method is applied to CA between base stations including multiple base stations connected through non-ideal backhaul, has a master RLC pre-assign an RLC SN to a PDCP PDU and transmit the PDCP PDU to a slave RLC of each base station, and has the master RLC take full responsibility for ARQ retransmission management, thereby enabling more efficient use of a network resource and a reduction in the time spent for a retransmission.
There is no teaching or suggestion for one having ordinary skill in the art before the effective filling date of claimed invention to modify the method or system as disclosed by the closest prior art of record to have or render obvious the features of receiving, by a terminal, different UE Route Selection Policy URSP rules sent by a PCF network element, wherein traffic descriptors of the different URSP rules comprise different data network names DNNs allocated to a same piece of application data respectively; and establishing, by the terminal, a plurality of redundant PDU sessions for the same piece of application data according to the traffic descriptors of the different URSP rules, wherein the plurality of redundant PDU sessions correspond to the different DNNs respectively; wherein establishing, by the terminal, the plurality of redundant PDU sessions for the same piece of application data comprises: when initiating establishment or modification of the plurality of redundant PDU sessions, sending, by the terminal, a first identifier to a network, wherein the first identifier comprises: an indication for whether the session is a session of redundant transmission and/or a path number of the redundant PDU sessions; wherein, the plurality of redundant PDU sessions correspond to a same user module of the terminal, and the redundant transmission is performed on the same piece of application data through the plurality of redundant PDU sessions (claim 1); a receiving unit, configured to receive different UE Route Selection Policy URSP rules sent by a PCF network element, wherein traffic descriptors of the different URSP rules comprise different data network names DNNs allocated to a same piece of application data respectively; and a transmission unit, configured to establish a plurality of redundant PDU sessions for the same piece of application data according to the traffic descriptors of the different URSP rules, wherein the plurality of redundant PDU sessions correspond to the different DNNs respectively; wherein the transmission unit is further configured to: when initiating establishment or modification of the plurality of redundant PDU sessions, send a first identifier to a network, wherein the first identifier comprises: an indication for whether the session is a session of redundant transmission and/or a path number of the redundant PDU sessions; wherein, the plurality of redundant PDU sessions correspond to a same user module of the terminal, and the redundant transmission is performed on the same piece of application data through the plurality of redundant PDU sessions (claim 12), in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644